People v Nelson (2016 NY Slip Op 08308)





People v Nelson


2016 NY Slip Op 08308


Decided on December 8, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 8, 2016

Mazzarelli, J.P., Friedman, Acosta, Andrias, Moskowitz, JJ.


2432 554/06

[*1]The People of the State of New York, Respondent,
vRoland Nelson, Defendant-Appellant.


Seymour W. James, The Legal Aid Society, New York (Andrea L. Bible of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Ross D. Mazer of counsel), for respondent.

Order, Supreme Court, New York County (Renee A. White, J.), entered October 29, 2013, which adjudicated defendant a level two sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court providently assessed 15 points under the risk factor for drug abuse, because defendant was found to have possessed drugs while in prison and admitted that he had previously used cocaine and marijuana (see People v Palmer, 20 NY3d 373 [2013]). Furthermore, regardless of whether his correct point score is 85 or 100, he remains a level two offender, and there is no basis for a downward departure (see People v Gillotti, 23 NY3d 841 [2014]) in light of the seriousness of the underlying offense, which involved repeated sex acts against a vulnerable child.
Defendant's procedural claims regarding the court's denial of a downward departure are unpreserved, and in any event do not warrant a remand for further proceedings.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 8, 2016
CLERK